

EXHIBIT 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT is entered into as of December 5, 2016, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”). In consideration
of the mutual promises and covenants made in this Agreement and the mutual
benefits to be derived from this Agreement, the Company and the Employee agree
as follows:
Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2016 Omnibus Incentive Compensation Plan (as amended from time to time, the
“Plan”), the Company hereby grants to the Employee restricted stock units (the
“Restricted Stock Units”) as of December 5, 2016 (the “Grant Date”). This grant
constitutes an “other stock-based award” under Section 9 of the Plan.
Capitalized terms not defined in this Agreement have the meanings given to them
in the Plan.
1.    Vesting.
(a)
Subject to the provisions of Paragraphs 5, 6, and 7 of this Agreement, the
Restricted Stock Units will vest, become non-forfeitable and be settled as
follows: one-third on December 5, 2017 (with fractional units rounded up to the
next whole unit); one-third on December 5, 2018, (with fractional units rounded
up to the next whole unit); and the remainder on December 5, 2019.

(b)
Employee agrees to comply with the Company’s Executive Leadership Team Stock
Ownership Policy, which is attached as Exhibit 1, with respect to this award.

(c)
If for any reason the Employee does not acknowledge and accept this Agreement by
5:00 p.m. Milwaukee time on February 15, 2017, then (i) the Employee shall be
considered to have declined the grant of the Restricted Stock Units, (ii) the
Company’s grant of the Restricted Stock Units shall be deemed automatically
rescinded and the Restricted Stock Units shall be null and void and (iii) the
Employee’s acceptance of this Agreement after such time shall have no legal
effect and the Company shall not be bound by any such acceptance.

2.
Restriction Period. The “Restriction Period” with respect to each Restricted
Stock Unit is the time between the Grant Date and the date such Restricted Stock
Unit vests.

3.
No Shareholder Rights Before Settlement. The Employee shall not be entitled to
any rights or privileges of ownership of shares of Common Stock with respect to
any Restricted Stock Unit unless and until a share of Common Stock is actually
delivered to the Employee in settlement of such Restricted Stock Unit pursuant
to this Agreement.



1

--------------------------------------------------------------------------------




4.
Dividends. On each payment date with respect to any dividend or distribution to
holders of Common Stock with a record date occurring during a Restriction
Period, the Employee will be credited with a number of additional Restricted
Stock Units equal to the quotient, rounded to the nearest whole number of units,
obtained by dividing the aggregate amount of the dividend or distribution that
would have been payable with respect to the unvested Restricted Stock Units if
they had been actual shares of Common Stock on such record date, by the Fair
Market Value of a share of Common Stock on the applicable payment date. Such
additional Restricted Stock Units shall also be credited with additional
Restricted Stock Units as further dividends or distributions are declared, and
all such additional Restricted Stock Units shall be subject to the same
restrictions and conditions as the Restricted Stock Units with respect to which
they were credited.

5.
Settlement and Forfeiture of Units. Unless earlier forfeited, canceled, or
settled pursuant to Paragraphs 5, 6, or 7, each Restricted Stock Unit shall be
settled at the end of the Restriction Period applicable to such Restricted Stock
Unit. Each Restricted Stock Unit settled pursuant to this Paragraph 5 shall be
settled by delivery of one share of Common Stock.

(a)
If the Employee incurs a Termination of Employment, any Restricted Stock Units
that remain outstanding and unvested as of the date of such Termination of
Employment shall be forfeited, except as provided in Paragraphs 5(b), 6 or 7.

(b)
If such Termination of Employment is by reason of the Employee’s death or
Disability, then any Restricted Stock Units that remain outstanding and unvested
as of the date of such Termination of Employment shall become non-forfeitable
and shall be settled as soon as practicable (but no more than thirty (30) days)
after the Employee’s death or Disability. In the event of the Employee’s death,
if the Employee fails to designate a beneficiary or the designated beneficiary
of the Employee dies before the Employee dies or before the complete payment of
the amounts payable under this Agreement, the amounts to be paid under this
Agreement shall be paid to the legal representative or representatives of the
estate of the last to die of the Employee and the beneficiary.

(c)
For purposes of this Agreement:

(i)
“Disability” means, (A) “Disability” as defined in any employment or similar
agreement between Employee and the Company or a Subsidiary, or (B) if there is
no such agreement or it does not define “Disability”, permanent and total
disability as determined under the Company’s long-term disability plan
applicable to Employee.

(ii)
“Termination of Employment” means the termination of Employee’s employment with,
or performance of services for, the Company and any of its Subsidiaries or
Affiliates. Employee shall be deemed to incur a Termination of Employment
without Cause if the Subsidiary or Affiliate



2



--------------------------------------------------------------------------------




by which Employee is employed, or for which Employee is performing services,
ceases to be such a Subsidiary or an Affiliate, as the case may be, and Employee
does not immediately thereafter become an employee of, or service-provider for,
the Company or another Subsidiary or Affiliate. Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Subsidiaries and Affiliates shall not be considered
Terminations of Employment.
6.
Effect of the Merger. For purposes of this Paragraph 6, the “Merger” refers to
the transactions contemplated by the Agreement and Plan of Merger by and among
Joy Global Inc., Komatsu America Corp., Pine Solutions Inc. and Komatsu Ltd.,
dated as of July 21, 2016, including any subsequent amendment of that agreement
(the “Merger Agreement”), and “Merger Closing Date” means the Closing Date
defined in the Merger Agreement.

(a)
As of the Merger Closing Date, notwithstanding any other provision of this
Agreement, each outstanding Restricted Stock Unit shall be converted into a
long-term incentive award (a “Cash LTI Award”) that entitles the holder to
receive, subject to the forfeiture provisions in Paragraphs 1, 5, and 6(b), a
payment (in lieu of the holder’s Restricted Stock Units) in cash in an amount
equal to, in the aggregate, the product of (i) the number of outstanding and
unvested Restricted Stock Units as of immediately prior to the Merger, and (ii)
$28.30. The portion of each Cash LTI Award that becomes vested on each
applicable vesting date (including the date of a Termination of Employment
described in subparagraph (b) below, if applicable) shall be paid within thirty
(30) days following such vesting date.

(b)
In the event of a Termination of Employment without Cause or a Termination of
Employment for Good Reason (each as defined below) during the Restriction Period
following the Merger Closing Date, the Cash LTI Award shall become vested and
non-forfeitable to the extent that results in the ratio of the amount of the
original award that has vested to the full amount of the original award equaling
the greater of (A) one third, and (B) the ratio of the total number of days that
have elapsed from and including the Grant Date through the date of the
Termination of Employment (not to exceed 1095) to 1095. Any portion of the Cash
LTI Award that does not vest pursuant to the preceding sentence shall be
forfeited immediately upon such Termination of Employment.

(i)
“Cause” means (A) conviction of Employee for committing a felony under U.S.
federal or state law or an equivalent offense under the laws of any non-U.S.
jurisdiction, (B) failure on the part of Employee to perform his or her
employment duties in any material respect, or (C) Employee’s material violation
of the written policies of the Company or a Subsidiary; provided that,
termination of an employee’s employment



3



--------------------------------------------------------------------------------




pursuant to (B) or (C) in the previous sentence shall be considered to be with
Cause only if (x) the Company provides notice to Employee of the basis for Cause
and, (y) if the basis for Cause is capable of remedy, Employee fails to remedy
such condition within fifteen (15) days following receipt of such notice.
(ii)
“Good Reason” means as defined in Employee’s employment agreement (ignoring the
statement that “any good faith determination of Good Reason made by the
Executive shall be conclusive”) provided that Employee’s resignation shall be
considered to be for Good Reason only if (A) Employee provides notice to the
Company of the act or omission constituting Good Reason within thirty (30) days
following the occurrence of such act or omission, (B) the Company fails to
remedy such act or omission within thirty (30) days following receipt of such
notice, and (C) Employee resigns within thirty (30) days after the end of such
cure period.

(c)
If the Merger Agreement is terminated without the occurrence of the Merger
Closing Date, then the Committee may, in its sole discretion, (i) impose
performance-based vesting conditions, determined by the Committee, on the
unvested Restricted Stock Units outstanding as of such termination and/or (ii)
cancel some or all of the unvested Restricted Stock Units outstanding as of such
termination and replace such unvested Restrict Stock Units with other awards of
similar value, as determined by the Committee, to be issued under the Plan.

7.
Change in Control or Corporate Events. In the event of a Change in Control other
than the Merger that occurs during the Restriction Period, the Restricted Stock
Units will be treated in the manner determined by the Committee in accordance
with the provisions of Section 10 of the Plan.

8.
Event of Restatement.

(a)
If the Company restates any previously issued financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any applicable financial reporting requirement under the federal securities laws
the Employee shall be required to reimburse or repay to the Company, or the
Company may reduce the amount of the award subject to this Agreement, by any
amount that the Company determines to be due pursuant to the Joy Global
Compensation Recovery Policy (the “Policy”) (or pursuant to any regulation,
rule, stock exchange listing standard or other guidance implementing Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act).

(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including seeking direct repayment from the Employee,
withholding such amount from other amounts owed by the Company to the



4



--------------------------------------------------------------------------------




Employee (or with respect to the Employee), and/or causing the cancellation of
any outstanding incentive award.
(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement and the application of the Joy Global Compensation Recovery
Policy as described in this Paragraph 8 shall be final, conclusive, and binding
on all interested parties. This Paragraph 8 does not affect the Company’s
ability to pursue any and all available legal rights and remedies under
governing law.

9.
Nontransferability. Restricted Stock Units granted under this Agreement are not
transferable by the Employee, whether voluntarily or involuntarily, by operation
of law or otherwise, during the Restriction Period, except as provided in the
Plan. Any assignment, pledge, transfer or other disposition, voluntary or
involuntary, of the Restricted Stock Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Restricted Stock Units,
except as provided in the Plan, shall be void.

10.
Administration. This Agreement and the rights of the Employee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Employee.

11.
Taxes and Withholdings. No later than the applicable date of settlement of the
Restricted Stock Units, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local, and applicable non-U.S. taxes, of any kind required by law to be
withheld upon the settlement of such Restricted Stock Units, and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind due to the Employee federal, state, local and applicable
non-U.S. taxes of any kind required by law to be withheld upon the settlement of
such Restricted Stock Units.

12.
Confidential Information; Noncompetition; Nonsolicitation. Nothing in this
Agreement limits the Company’s or its Affiliates’ rights with respect to the
protection of trade secrets, confidential information, or customer or employee
relationships as may be provided under law or under any other policy, code of
ethics, employee handbook, or agreement between the Company or its Affiliates
and the Employee. Instead, the covenants below shall supplement and be
independent of any such rights. Each of the covenants below protects separate
interests and is to be interpreted and applied independently of each other as
well as any other covenant contained in this Agreement.



5



--------------------------------------------------------------------------------




(a)
Employee Acknowledgments.

(i)
The Employee acknowledges that he or she will receive Confidential Information
(as defined in subparagraph (b) below) in connection with his or her employment.
The Employee also acknowledges that his or her employment may place him or her
in contact, and in a position of trust, with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee further acknowledges that the Company will invest substantially in
providing Employee with highly specialized training in the business of the
Company. The Employee acknowledges that such Confidential Information, customer
relationships, and investment in Employee’s specialized training are of
substantial value to the Company and its Affiliates, that this award of the
Restricted Stock Units is designed to induce the Company and its Affiliates to
share Confidential Information with the Employee and to further create
incentives for the Employee to develop goodwill through customer relationships,
and that it is reasonable for the Company to seek to protect its investment in
Employee’s specialized training and to prevent the Employee from giving
competitors access to Confidential Information and customer relationships.

(ii)
The Employee acknowledges that the Company and its Affiliates have
multi-national operations and competitors.

(b)
Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that is not public knowledge (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and examples of such Confidential Information
include, without limitation: product design information; product specifications
and tolerances; manufacturing processes and methods; information regarding new
product or new feature development; information regarding how to satisfy
particular customer needs, expectations, and applications; information regarding
strategic or tactical planning; information regarding pending or planned
competitive bids; information regarding costs, margins, and methods of
estimating; and information regarding key employees.

(c)
Use and Disclosure of Confidential Information. Except on behalf of the Company
or its Affiliates as may be required to discharge the Employee’s duties or with
the prior written consent by the President or an Executive Vice President of the
Company or as otherwise required by law or legal process, the Employee



6



--------------------------------------------------------------------------------




shall not use, communicate, divulge, or disseminate Confidential Information at
any time during or after the Employee’s employment for so long as such use or
disclosure of the Confidential Information would reasonably be likely to result
in a competitive disadvantage to the Company or its Affiliates.
(d)
Company Property. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
Employee shall deliver to the Company, or the applicable Affiliate, without
further demand, all such items and any copies thereof which are then in his or
her possession or under his or her control.

(e)
Noncompetition. During Employee’s employment and for the eighteen-month period
following the Termination of Employment date, the Employee will not, within the
geographic area where the Company or any of its Affiliates do business, except
upon prior written permission signed by the President or an Executive Vice
President of the Company in the case of a Termination of Employment, work for,
consult with, or advise, directly or indirectly, as an employee, consultant,
owner, partner, member, director, or officer, or make passive investments of
more than three percent of the equity in, or otherwise engage in business with,
any of the following, in a capacity where the Employee’s use of the goodwill
described above in Paragraph 12(a)(i) or knowledge of trade secrets or other
Confidential Information or use of specialized training of the Company or any of
its Affiliates would be necessary in the performance of Employee’s job duties
and reasonably likely to place the Company or any of its Affiliates at a
competitive disadvantage: (i) the companies set forth on Exhibit 2, which are
acknowledged by the Employee and the Company to be competitors of the Company or
its Affiliates, or any of their successors or assigns; or, (ii) an entity
controlled by, controlling or under common control with any company described in
clause (i). Exhibit 2 is attached to and forms a part of this Agreement.

(f)
Nonsolicitation of Personnel. During Employee’s employment and for the two-year
period following the Termination of Employment date, the Employee will not,
directly or indirectly (i) solicit or induce for employment, or engagement as an
independent contractor, on behalf of Employee or any other individual or
organization, or (ii) be involved in any way on behalf of Employee or any other
individual or organization in the hiring process of, any Company Employee. For
purposes of this Paragraph 12(f), a “Company Employee” is any person (other than
any personal assistant hired to work directly for the Employee) who,



7



--------------------------------------------------------------------------------




at the time of such activity, is employed, or engaged as an independent
contractor, by the Company or any of its Affiliates or was so employed or
engaged within the three months prior to the Termination of Employment date.
(g)
Nonsolicitation of Customers. During Employee’s employment and for the one-year
period following the Termination of Employment date, the Employee will not,
directly or indirectly, endeavor to entice away from Company or any of its
Affiliates, any person, firm, corporation, partnership or entity of any kind, if
(i) such person or entity is a customer of the Company or any of its Affiliates,
or was a customer of the Company or any of its Affiliates within one year prior
to the Termination of Employment date, and (ii) (A) the Employee regularly
performed services for, or regularly dealt with, or regularly had contact with
such customer on behalf of the Company or any of its Affiliates, or (B) the
Employee obtained knowledge, as a result of his or her position with the Company
or any of its Affiliates, which would be beneficial to Employee’s efforts to
convince such customer to cease doing business with the Company or any of its
Affiliates, in whole or in part.

(h)
Noninterference with Business Relationships. During Employee’s employment and
for the one-year period following the Termination of Employment date, the
Employee will not, directly or indirectly, disrupt, or attempt to interfere with
or disrupt, the business relationship between the Company or any of its
Affiliates and any of its customers, suppliers, or employees.

(i)
Nondisparagement. The Employee will not make, publish, or communicate, or
encourage others to make, publish, or communicate, to any person or entity or in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or any of its Affiliates, any of their respective
businesses, products, services or activities, or any of their respective current
or former officers, directors, managers, employees or agents. This clause (i)
shall not prohibit Employee from providing truthful testimony in response to a
validly issued subpoena.

(j)
Required/Permitted Disclosures. Nothing in this Paragraph 12 or in this
Agreement shall be construed to prevent disclosure of Confidential Information
as may be required by applicable law or regulation, or pursuant to the valid
order of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the minimum extent of disclosure
required by such law, regulation or order. Employee shall promptly provide
written notice of any such order to an authorized officer of the Company and
provide all assistance Company reasonably requires to contest such law,
regulation or order. Further nothing in this Agreement shall be construed as
prohibiting Employee from reporting possible violations of law to a governmental
agency or entity, or requiring Employee to seek authorization from the Company
or to notify the Company if Employee makes such reports.



8



--------------------------------------------------------------------------------




Employee acknowledges that Employee may be entitled to immunity from liability
for certain disclosures under the Defend Trade Secrets Act, 18 U.S.C. § 1833(b).
(k)
Forfeiture due to Breach. In the event of a breach of any of the Employee’s
covenants under this Paragraph 12, the Restricted Stock Units (or the Cash LTI
Award, if applicable) shall immediately be forfeited as of the date of such
breach. The Employee acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 12(l), at law, or otherwise.

(l)
Remedies. In the event of a breach of any of the Employee’s covenants under this
Paragraph 12, the Employee shall return to the Company (i) any Common Stock
obtained under this Agreement in exchange for the purchase price (if any) the
Employee paid for such Common Stock, or (ii) if the Restricted Stock Units were
converted into a Cash LTI Award prior to the breach, the amount of cash obtained
under this Agreement. If the Employee has sold, transferred, or otherwise
disposed of Common Stock obtained under this Agreement, the Company shall be
entitled to receive from the Employee a cash payment equal to the fair market
value of the Common Stock on the date of sale, transfer, or other disposition
minus the purchase price (if any) paid by the Employee. Furthermore, in the
event of a breach of any of the Employee’s covenants under this Paragraph 12, it
is understood and agreed that the Company and any of its Affiliate(s) that
employed the Employee shall be entitled to injunctive relief, as well as any
other legal or equitable remedies that may be available. The Employee
acknowledges and agrees that the covenants, obligations and agreements of the
Employee in Paragraphs 12(a), (b), (c), (d), (e), (f), (g), (h), and (i) of this
Agreement independently relate to special, unique and extraordinary matters and
that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, the Employee agrees that the Company and
any of its Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations, or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.

(m)
Jurisdiction. With respect to all disputes under this Paragraph 12, the Company
and the Employee hereby irrevocably submit to the exclusive jurisdiction of the
federal and state courts in the state or jurisdiction where the Employee’s
primary office is located (or, if litigation is brought after the Termination of



9



--------------------------------------------------------------------------------




Employment date, where the Employee’s most recent primary office was located),
except if such location is outside of the United States, the Company and the
Employee hereby irrevocably submit to the exclusive jurisdiction of the federal
and state courts in Delaware. The parties hereto hereby irrevocably agree that
(i) the sole and exclusive appropriate venue for any suit or proceeding relating
to such matters shall be in such a court, (ii) all claims with respect to any
such matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 12.
(n)
Additional Acknowledgements. The Employee acknowledges that:

(i)
the limitations as to time, geographical area, and scope of activity to be
restrained by Paragraph 12 are reasonable and acceptable to the Employee, and do
not impose any greater restraint than is reasonably necessary to protect the
trade secrets and other Confidential Information, goodwill, and other legitimate
business interests of the Company and its Affiliates; and

(ii)
the performance by the Employee of the covenants and agreements contained
herein, and the enforcement by the Company of the provisions contained herein,
will cause no undue hardship on the Employee.

13.
Notices. All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Employee:    


If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 414-319-8510


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 13. Notice and
communications shall be effective when actually received by the addressee.
14.
Successors. Except as otherwise provided hereunder, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Employee pursuant to
Paragraph 9.



10



--------------------------------------------------------------------------------




15.
Laws Applicable to Construction. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Delaware as
applied to contracts executed in and performed wholly within the State of
Delaware, without reference to principles of conflict of laws.

16.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.

17.
Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.

18.
Headings. The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

19.
Amendment. This Agreement may not be modified, amended or waived except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement. However, the
Company may terminate this award as set forth in Paragraphs 5, 6, or 7.

20.
Section 409A of the Code. The Award is intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) pursuant to Section 1.409A-1(b)(4) of the Treasury Regulations
promulgated under Section 409A of the Code.

21.
Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

22.
Third-party Beneficiaries. Each of the Company’s Affiliates is considered an
intended third-party beneficiary under this Agreement. The provisions of this
Agreement extend to these third-party beneficiaries.

23.
Miscellaneous.



11



--------------------------------------------------------------------------------




(a)
This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

(b)
Nothing in this Agreement, or any other agreement with, or policy of the Company
or its Affiliates, is intended or interpreted to prohibit the Employee from
reporting possible violations of federal law or regulation to any government
agency or entity or making any disclosures that are protected under the
whistleblower provisions of federal law or regulation or otherwise cooperating
with any government inquiry, in each case without advance approval by or prior,
contemporaneous or subsequent notice to anyone in the Company or its Affiliates.

(c)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(d)
The Employee acknowledges and agrees that the Company and its Affiliates will
process and retain certain personal data for the purposes of calculating awards,
monitoring performance conditions, and otherwise administering the Plan and
awards made under it, including but not limited to pay data relating to the
Employee, the Employee’s address and social security number, job title and
employment dates. The Employee hereby consents to such processing, and to the
sharing of such personal data with the Company, its Affiliates, advisers,
regulators and tax authorities, where appropriate, both within and outside the
European Economic Area.

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.


JOY GLOBAL INC.
seanmajorsignaturea09.jpg [seanmajorsignaturea09.jpg]


Sean D. Major
Executive Vice President, General Counsel
and Secretary




EMPLOYEE:




12



--------------------------------------------------------------------------------




By: ____________________________
    


13



--------------------------------------------------------------------------------




EXHIBIT 1
EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY
Members of the Company’s Executive Leadership Team are subject to the following
minimum ownership requirements for shares of the Company’s common stock:
•
CEO: Five times annual salary. Until the five times annual salary requirement
has been met, the executive is required to retain shares of Common Stock having
a market value at least equal to 50% of the pre-tax compensation realized upon
settlement of any restricted stock units, payment of any performance shares,
exercise of any stock options or settlement of any other stock awards. After the
five times annual salary requirement has been met, the CEO is required to
retain, at the retention rate specified in the preceding sentence, a sufficient
number of shares of Common Stock received by the CEO from subsequent settlements
of restricted stock units, payments of performance shares, exercises of stock
options and settlements of other stock awards as may be necessary at that time
to satisfy the five times annual salary requirement.

•
Other Executive Officers: Two and one-half times annual salary. Until the two
and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.

•
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock (i) until the respective ownership requirement has been met or (ii) after
the respective ownership requirement has been met, to the extent that the
executive would no longer satisfy the ownership requirement immediately
following such sale, transfer or other disposition.

•
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.



14



--------------------------------------------------------------------------------






EXHIBIT 2
COMPANIES
This Exhibit forms a part of the Restricted Stock Unit Award Agreement, entered
into as of December 5, 2016, between Joy Global Inc. and
1.
Atlas Copco AB

2.
Caterpillar, Inc.

3.
Eickhoff Corporation

4.
Fletcher International or Fletcher Asset Management

5.
L&H Industrial

6.
Longwall Associates, Inc.

7.
Sandvik AB

8.
SANY Group Co. Ltd.

9.
Taiyuan Heavy Industry Co., Ltd.

10.
Zhengzhou Coal Mining Machinery Group, Ltd.



15

